Citation Nr: 1404286	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for left ankle tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran had active service from October 1977 to October 1980, from January 1991 to March 1991, and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  In January 2007, the RO in Roanoke, Virginia issued a new rating decision increasing the Veteran's disability rating to 20 percent throughout the appellate period-i.e., as of February 26, 2004.  The Board remanded this case in November 2010, and it now returns for further review.

The issue of entitlement to service connection for left lower extremity varicose veins was remanded in November 2010 along with the claim currently on appeal.  Following development conducted pursuant to the Board's November 2010 remand, the RO granted service connection for that disorder in a March 2013 rating decision.  As such is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's left ankle tendonitis is characterized by marked limitation of motion without ankylosis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for left ankle tendonitis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5271-5024 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment, dated since 2004.  He was also afforded two VA examinations, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his left ankle disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Further, there has been substantial compliance with the Board's remand directives, insofar as the RO issued a statement of the case, with appropriate notice, in October 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

The Veteran contends that a rating in excess of 20 percent is warranted.  The Board disagrees because his 20 percent rating is the maximum schedular rating for his left ankle disability, absent ankylosis.  See 38 C.F.R. § 4.71a, DC 5270, 5271; see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).  Further, there is no evidence of left ankle ankylosis in the private or VA treatment records dated at any point during the appeal and the range of motion findings are inconsistent with ankylosis.  Indeed, the Veteran has not contended otherwise.  As such, there is no schedular basis for a higher rating for his left ankle tendonitis.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's tendonitis-namely, limited motion and functional loss.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his tendonitis renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 20 percent for left ankle tendonitis is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


